Elbert, J.
In the case of the Sterling City Mining Co. v. Cock, 2 Col. 24, it wa3 held that judgment must first be obtained against the plaintiff in the attachment suit before an action can be maintained upon a bond given pursuant to Revised Statutes, and conditioned to pay all such damages as shall be awarded against the plaintiff in attachment in any suit or suits which may thereafter be brought for wrongfully suing out the attachment. We see no reason to question the correctness of this decision. Holcomb v. Faxworth, 34 Miss. 265; Sledger v. Lee, 19 Ga. 411; Davis v. Gully, 2 Dev. & Bat. 360.
The recovery against Cock, one of the copartners in the plaintiff company, does not satisfy the rule.
Judgment affirmed with costs.

Affirmed.